—In an action, inter alia, for the return of *344a gift made in contemplation of marriage, the defendant appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered October 23, 1996, which, upon a decision of the same court dated September 4, 1996, granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against the defendant in the principal sum of $17,095.
Ordered that the judgment is affirmed, with costs.
The plaintiff demonstrated that he gave an engagement ring to the defendant in contemplation of their marriage. Thus, the Supreme Court was correct in awarding judgment in favor of the plaintiff for the recovery of the engagement ring or its value after the termination of their engagement (see, Civil Rights Law § 80-b; Gaden v Gaden, 29 NY2d 80). The defendant’s bald, conclusory allegation that she does not know the whereabouts of the ring is insufficient to defeat the plaintiffs motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557; Freedman v Chemical Constr. Corp., 43 NY2d 260, 264; Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255, 259). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.